Citation Nr: 1639164	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-03 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle disability (addressed as a bilateral ankle disability).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left foot injury.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to January 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In July 2016, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims folder.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left ankle disability, a left foot disability, and a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed August 1994 rating decision, the RO denied entitlement to service connection for a left foot injury.

2.  The evidence received since the August 1994 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left foot injury.

3.  In an unappealed March 2003 rating decision, the RO denied entitlement to service connection for a left ankle disability (addressed as a bilateral ankle disability).

4.  The evidence received since the March 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disability.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision denying the claim for service connection for a left foot injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Because new and material evidence has been received since the August 1994 rating decision with respect to the Veteran's claim of entitlement to service connection for a left foot injury, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The March 2003 rating decision denying the claim for service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  Because new and material evidence has been received since the March 2003 rating decision with respect to the Veteran's claim of entitlement to service connection for a left ankle disability, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a left foot injury and a left ankle disability.  Implicit in his claims is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claims.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issues on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   As discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claims for entitlement to service connection for a left foot disability and a left ankle disability.  The claims will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claims is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claims on the merits is addressed in the remand section below. 

New and material evidence claims

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

The threshold for determining if there is new and material evidence is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

In the present case, the RO denied service connection for a left foot injury in an August 1994 rating decision on the basis that the Veteran did not evidence any current left foot disability related to service.  The Veteran did not appeal the August 1994 rating decision and did not submit new and material evidence within one year of the decision.  The rating decision has therefore become final.

At the time of the August 1994 rating decision, the record included the Veteran's service treatment records and a VA examination report dated October 1993.  The Veteran's service treatment records during his period of active duty document treatment for a Grade I injury to the left foot when he jumped off a platform.  He was also treated for lower leg pain in August 1993.  The remainder of his service treatment records was absent indication of complaints of or treatment for a left foot disability or symptoms associated therewith.  The October 1993 VA examination report documented metatarsalgia of the left foot.       

Additionally, the RO denied service connection for a left ankle disability (claimed as a bilateral ankle disability) in a March 2003 rating decision on the basis that there was no evidence of a left ankle disability in service.  The Veteran did not appeal the March 2003 rating decision and did not submit new and material evidence within one year of the decision.  The rating decision has therefore become final.

At the time of the March 2003 rating decision, the record included the Veteran's service treatment records and a VA examination report dated February 2003.  The Veteran's service treatment records during his period of active duty are absent complaints of or treatment for a left ankle disability.  Also, the February 2003 VA examination revealed no findings of a left ankle disability.  

The Veteran filed claims to reopen his previously denied claims in May 2010.  His claims were denied in the November 2010 rating decision on the basis that there was no evidence of a nexus between his left foot and left ankle disabilities and service.  

The evidence that has been added to the record since the August 1994 and March 2003 rating decisions includes, in relevant part, evidence indicating diagnosed left ankle disability related to service as well as residuals of a current left foot injury related to service.  Specifically, the Veteran submitted a private medical opinion dated January 2011 from C.S., DPM, which states that the Veteran's current left foot and left ankle pain are related to his in-service injury discussed above.  Further, the Veteran presented testimony at the July 2016 Board hearing wherein he testified that his current left foot problems are related to frostbite residuals from his service in Korea.  The Board finds that the evidence added to the claims folder since the August 1994 and March 2003 rating decisions is therefore sufficient to reopen the Veteran's claims of service connection for a left foot disability and a left ankle disability.  In particular, the evidence is new and is material to the unestablished fact of an in-service disease or injury resulting in current left foot and left ankle disabilities.  Notably, the evidence at the time of the rating decisions did not document evidence of left foot and left ankle disabilities related to service.  As new and material evidence has been received, the Board reopens the claims for service connection for a left foot injury and a left ankle disability.

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claims can be addressed.


ORDER

The application to reopen the claim for service connection for a left foot injury is granted.

The application to reopen the claim for service connection for a left ankle disability is granted.


REMAND

The Board initially notes that during the above-referenced Travel Board hearing in July 2016, the Veteran indicated that he currently receives VA podiatry treatment for his feet and left ankle claims on appeal.  See the July 2016 Board hearing transcript, page 3.  However, the Board notes that the most recent VA treatment records associated with the Veteran's claims folder are dated February 2013.

The procurement of such pertinent VA medical reports is required.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

With respect to the Veteran's report of in-service cold weather exposure, he contends that during his service in Korea, he was exposed to cold weather from performing his duties as a military policeman which caused frostbite residuals in his feet.    

The Veteran was afforded a VA examination in September 2010 for his feet.  He described his foot pain as constant with symptoms of weakness, stiffness, swelling, heat, redness, instability, locking, fatigability, and lack of endurance.  After examination of the Veteran and consideration of his medical history, the VA examiner noted an impression of osteoarthritis of the feet and concluded that the Veteran's current foot complaints are unrelated to the reported injury in 1991 based on intercurrent lapse in time and review of postservice X-rays.  In this regard, the examiner noted that the Veteran had 2 entries in 1991 while on active duty regarding the foot injury and had no complaints of foot pain for the remaining 3 years as well as no postservice complaints of foot pain until 2003 at which time only ankle pain was reported.  Regarding the metatarsalgia diagnosis in 1993, the examiner found no clinical or diagnostic evidence of pathology on the examination in 1993, therefore his diagnosis was speculative and based on subjective report for the purposes of disability.  Crucially, the examiner did not address whether the Veteran's current foot complaints were the result of cold weather exposure during service in Korea.

The Veteran was provided another VA examination in May 2012.  After examination of the Veteran, the VA examiner documented osteoarthritis of the feet that was shown on X-rays dated July 2010.  The examiner opined that this indicated that the cause of degenerative joint changes is not the 1991 injury to the left foot only, but rather the stresses and use that both feet have experienced over many years, aggravated by severe obesity.  Again, the examiner did not address the Veteran's cold weather exposure during service in Korea.

The Board notes that C.S., DPM opined in a January 2011 letter that the Veteran's left foot pain is linked to his 1991 in-service injury from falling off a platform.  However, Dr. C.S. did not address the effect of the Veteran's obesity on his feet which, as discussed above, has been referenced as aggravating his current right and left feet conditions.  In light of the foregoing, the Board is of the opinion that another VA medical opinion should be obtained which addresses the etiology of the Veteran's right and left foot disabilities, to include whether such disabilities are related to in-service cold weather exposure.  See 38 C.F.R. § 3.159 (c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).   
  Accordingly, the case is REMANDED for the following action:

1. Request any VA treatment records dated after February 2013 pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

2. Thereafter, refer the Veteran's claims folder to an appropriate VA medical professional to provide an opinion as to the etiology of the Veteran's right and left foot/ankle disabilities.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should then state an opinion as to whether it is at least as likely that the Veteran's diagnosed right and left foot disabilities/ ankle disability, to include osteoarthritis manifested during, or as a result of, active service, to include injury to the left foot in 1991 as well as from the Veteran's credible report of cold weather exposure during his service in Korea. 

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  

The examiner must provide reasons for each opinion. If the requested opinion cannot be provided without resort to speculation, court cases require that the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


